Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


April 17, 2013


AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE




This Amended and Restated Convertible Promissory Note replaces and extinguishes
the previously executed Convertible Promissory Notes (All Terms and Conditions)
dated from September 24, 2010 through February 5, 2013.  Attachment A is
attached.


THEREFORE, FOR VALUE RECEIVED the undersigned, promises to pay to James Yeung,
an individual, (the “Holder”) the principal sum as calculated and accrued
pursuant to the aggregate of the previously issued promissory notes listed on
Attachment A herein, that hereby amended and restated in each of the notes
entirety, at the rate of eight percent(8%) per annum on the unpaid balance until
paid or until default, both principal and interest payable in lawful money of
the United States of America, at 161 Liberty Avenue, Staten Island, New York
10305, or at such place as the legal holder hereof may designate in writing.  It
is understood and agreed that additional amounts may be advanced by the Holder
hereof and such advances will be added to the principal of the Convertible
Promissory Note (the Note) and will accrue interest at the above specified rate
of interest from the date of advance until paid.  Such and advance will be added
to this Note by the Holder and the Maker both acknowledging the advance by
executing the Acknowledgement of Advance Form as shown on Attachment B
herein.  Each fully executed Acknowledgement of Advance Form shall be attached
to this Note and shall become a part thereto.  Notwithstanding anything to the
contrary herein, the Holder may elect, payment of the principal and /or
interest, owed pursuant to this Note by requesting the Maker to issue or
exchange to or with the Holder, or his assigns the number of Common Stock shares
of the Maker.  The Maker has agreed to allow the Holder to convert the shares at
a Fixed Price of .0001, due to lack of liquidity and marketability of the
Maker’s common stock.  However, the Holder shall not have the right and the
Maker shall not have the obligation, to convert all or any portion of the
Convertible Promissory Note if and to the extent that the issuance to the Holder
of shares of the Maker’s Common Stock upon such conversion would result in the
Holder being deemed the beneficial owner of the more than 4.99% of the then
outstanding shares of Common Stock within  the meaning of Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules promulgated there
under.  The Holder may elect payment of the principal of this Note, before any
repayment of interest.  For purposes of determining the holding period of this
Note under Rule 144 of the regulations promulgated by the Securities and
Exchange Commission under the Securities Act of 1933, as amended, Attachment A
shall serve as evidence of the original issuance date of each advance for
purposes of determining the holding period under Rule 144.


Unless otherwise provided, this Note may be prepaid in full or in part at any
time without penalty or premium.  Partial prepayments shall be applied to
installments due in reverse order of their maturity.


In the event of (a) default in payment of any installment of principal or
interest hereof as the same becomes due and such default is not cured within ten
(10) days from the due date, or (b) default under the terms of any instruments
securing this Convertible Promissory Note, and such default is not cured within
fifteen (15) days after written notice to maker, then in either such event the
Holder may, without further notice, declare the remainder of the principal sum,
together with all interest accrued thereon, and the prepayment premium, if any,
at once due and payable.  Failure to exercise this option shall not constitute a
waiver of the right to exercise the same at any other time.  The unpaid
principal of this Note and any part thereof, accrued interest and all other sums
due under this Convertible Promissory Note shall bear interest at the rate of
prime plus 2 percent per annum after default until paid.
All parties to this Note, including maker and any sureties, endorsers, or
guarantors, hereby waive protest, presentment, notice of dishonor, and notice of
acceleration of maturity and agree to continue to remain bound for the payment
of principal, interest, and all other sums due under this Note, notwithstanding
any change or changes by way of release, surrender, exchange, modification or
substitution of any security for this Note or by way of any extension or
extensions of time for the payment of principal and interest: and all such
parties waive all and every kind of notice of such change or changes and agree
that the same may be made without notice consent of any of them.


Upon default. The Holder of this Note may employ an attorney to enforce the
Holder’s rights and remedies and the maker, principal, surety, guarantor and
endorsers of this Convertible Promissory Note hereby agree to pay to the Holder
reasonable attorneys fees, plus all other reasonable expenses incurred by the
Holder in exercising any the Holder’s right and remedies upon default.  The
failure to exercise any such right or remedy shall not be a waiver or release of
such rights or remedies or the right to exercise any of them at another time.


This Convertible Promissory Note is to be governed and construed in accordance
with the laws of the State of New York.


IN TESTIMONY WHEREOF, each corporate maker has caused this instrument to be
executed in its corporate name by its President, and its corporate seal to be
hereto affixed, all by order of its Board of Directors first duly given, the day
and year first written above:


 

 Maker  Holder  Vitamin Blue Inc., Delaware Corp  James Yeung  1005 West 18
Street  161 Liberty Avenue  Costa Mesa, CA 92627  Staten Island, New York. 10305
         _________________________  ________________________  Frank Ornelas
(President)  James Yeung

 
                                                                      
                         
                                             
                                            




                               
                                      

 
 

--------------------------------------------------------------------------------

 

Attachment A
JAMES YEUNG(VTMB)
LOANS as of (4/17/13)






Date
Amount
   
1) September 24, 2010
$10,000
2) April 12, 2011
$10,000
3) June 2, 2011
$10,000
4) July 22, 2011
$10,000
5) September 7, 2011
$10,000
6) November 1, 2011
$10,000
7) January 17, 2012
$10,000
8) February 10, 2012
$10,000
9) April 25, 2012
$10,000
10) June 28, 2012
$10,000
11) September 5, 2012
$10,000
12) October 2, 2012
$10,000
13) December 12, 2012
$10,000
14) February 3, 2013
$10,000
15) February 5, 2013
$5,000
   





 














 
 

_________________________ ________________________ Frank Ornelas (Pres) James
Yeung Vitamin Blue, Inc.  

 
 
 
 

--------------------------------------------------------------------------------

 